WHATLEY, Judge.
The appellant, Mark Castle, challenges his convictions for burglary, dealing in stolen property, and grand theft. He raises several issues on appeal. We find merit only in his contention that he may not be convicted and sentenced for dealing in stolen property and grand theft where the same stolen property is involved in the same scheme or course of conduct and is the subject of both counts. Huffman v. State, 642 So.2d 40 (Fla. 2d DCA 1994). Therefore, we remand with instructions that the trial court impose a judgment of conviction on either offense, but not both.
Affirmed in part and reversed in part.
CAMPBELL, A.C.J., and FULMER, J., concur.